DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 and 11-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group 2 and Sub-group 1B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.
	Applicant argues that “Kasai does not teach using a machine-learned model to predict print failures before they occur” (page 9 of remarks).
	With regards to the “machine-learned” aspect of the argument, the manner in which the stored associative model was learned does not appear to limit the structure of the claimed information processing apparatus.  Specifically, the feature that the model is “machine-learned” creates a product-by-process limitation, which, as an end-result, produces a stored model.  However, the claims fail to present any features of the “machine-learned model” which would structurally differentiate over another model, such as that taught by Takano et al.  See MPEP 2113.  Nonetheless, please see newly relied-upon Osadchyy et al. (US 2018/0345703 A1), which teaches that pattern-recognition models, machine-learned models, and/or AI are useful in producing actionable information with a given data set.


Applicant also argues that “Kasai also does not teach using a combination of waveform information and at least one of temperature information, humidity information, atmospheric pressure information, and altitude information” (pages 9-10 of remarks), and that “Takano does not teach a method or device to predict the failure of a print head.  Nor does Takano teach using temperature, humidity, atmospheric pressure, altitude, or residual waveform information to predict a print head failure.  Finally, Takano does not teach utilizing a machine learned model to predict a failed printhead” (page 11 of remarks).
However, each of these arguments fail to take into account what the combined teachings would have suggested to those of ordinary skill in the art, but instead attacks the Kasai and Takano references individually.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Rather, in light of Takano et al.’s teachings that temperature information and residual waveform information are correlated for the purpose of correcting voltages to piezoelectric elements, it would have been obvious to a person of ordinary skill in the art to modify Kasai et al.’s information processing apparatus to also take temperature information into account along with the residual waveform information.
In light of the above, Examiner has found no reason to withdraw the previously applied rejection.

Claim Objections
Claim 9 is objected to because of the following informalities:  please change the recitation of “processing unit” to “processor” to provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0141484 A1) in view of Osadehyy et al. (US 2018/0345703 A1) and Takano et al. (US 2012/0249638 A1).
Regarding claim 1:
	Kasai et al. disclose an information processing apparatus comprising:
	a storage (of controller 100) that stores a learned model (the determination model used in step S303: Fig. 42) in which, according to a data set in which an association is made between discharge failure factor information (at least the “internal ejection inspection results”) and printed image information (at least the “external ejection inspection results”) that represents an image formed on a print medium by the ink discharge from a print head (from head unit 30: paragraph 217), and the print head discharges the ink when a voltage is applied to a piezoelectric element (piezoelement unit 34: paragraph 70), a prediction condition (TH) was learned for the discharge failure in the print head (paragraph 203), wherein the discharge failure information is related to a factor of a discharge failure in the print head that discharges an ink (paragraph 125) and 
	an accepting section (control unit 104) that accepts the discharge failure factor information from a printing apparatus having the print head (Figs. 1/20); and
	a processor (CPU 102) that predicts the discharge failure in the print head according to the model and the discharge failure factor information that was accepted (e.g. future discharge failure is expected in at least results 6-8: paragraphs 321-346 & Figs. 42-43).
	Kasai et al. do not expressly disclose that the model is machine-learned, or that the discharge failure factor information includes at least one of temperature information, humidity information, atmospheric pressure information, and altitude information. 
	However, Osadehyy et al. teaches that a data set may be used to create a pattern-recognition model, a machine learning model, an/or AI so as to identify specific trends, in historical data that could lead to actionable information (paragraph 47).
	Further, Takano et al. disclose an information processing apparatus that correlates temperature information to waveform information related to residual vibrations generated when a voltage is applied to a piezoelectric element so as to correct the waveform information (paragraph 57).	
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to store a machine-learned model into Kasai et al.’s information processing apparatus, so as to produce the desired actionable predictions of discharge failure in the print head.  It would have been further obvious to modify Kasai et al.’s model to take into account temperature information in addition to the waveform information, such as suggested by Takano et al.
Regarding claim 2:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the printed image information is information based on an image captured by an imaging section provided in the print apparatus (paragraph 323).
Regarding claim 8:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the model was established such that a decision result for the discharge failure (the determination condition), the decision result being based on the printed image information (Fig. 42), is associated with the discharge failure factor information as a correct answer label (Fig. 43); and
	Osadehyy et al. also disclose performing machine-learning according to a data set in which actionable information is based on the data set (paragraph 47).
	The claim feature that “machine-learning was performed …” is a recitation of the process by which the model was formed, making this a product-by-process limitation.  See MPEP 2113.  However, the claims fail to indicate how a model that is machine-learned in this manner is structurally differentiable over the prior art models.
Regarding claim 9:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the processor performs recovery processing for the discharge failure or informing processing related to the discharge failure according to a prediction result for the discharge failure (Fig. 43).
Regarding claim 10:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the information processing apparatus and the print head are comprised in a printing apparatus (printer 1: Fig. 32).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. Osadehyy et al. and Takano et al., as modified by  as applied to claim 2 above, and further in view Nguyen et al. (US 5488397).
Regarding claim 3:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 2, and Kasai et al. also disclose that the print head is mounted on a carriage (carriage unit 20: paragraph 261).
Examiner recognizes the limitation that “the imaging section is disposed on a carriage.”  However, this limitation specifies only the configuration of the printer in which the print head is mounted.  This limitation does not serve to define any structural aspects of the claimed information processing apparatus.  Therefore, the particular disposition of the imaging section is not germane to the claimed information processing apparatus.
Nonetheless, Kasai et al. do not expressly disclose that the imaging section is disposed on the carriage.
	However, Nguyen et al. disclose a carriage (34) on which both a print head and an imaging section (print-image sensor unit 64) are mounted (Figs. 2-3) so as to enable image position adjustments (col. 2, lines 3-6).
	Therefore, at the time of invention, it would have been at least obvious to a person of ordinary skill in the art to modify the carriage of Kasai et al.’s modified apparatus to include both the print head and the imaging section, such as taught by Nguyen et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853